Citation Nr: 9920877	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUE

Whether the character of the appellant's discharge from 
service is considered a bar to the payment of VA benefits.




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The appellant served on active duty from August 1971 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 administrative decision of the RO.  

In February 1999, the appellant testified before this Member 
of the Board at the RO.  



REMAND

At his February 1999 hearing, the appellant submitted copies 
of applications that he had reportedly filed with the service 
department in an attempt to have the character of his 
discharge upgraded.  He testified that the applications were 
filed in July 1996, but that he had not yet received a 
response.  

As an honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
or discharge review board may set aside a bar to VA benefits, 
the case must be remanded for the RO to inquire whether any 
there has been any change in the character of the appellant's 
discharge.  See 38 C.F.R. § 3.12(e)-(h) (1998).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
to contact the service department agency 
and inquire what actions have been taken 
on the appellant's applications for 
correction of records and review of 
discharge.  

2.  Then, the should review the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



